EXHIBIT E

 
The
Intercept_

Sam Biddle

July 2@ 2021, 1:55 p.m.

 

Photo illustration: Soohee Cho/The Intercept, Getty Images

Numerous federal agencies, including several branches of the military, buy
video surveillance equipment that can’t legally be used in U.S. government sys-
tems and that is made by Chinese companies sanctioned on national security
grounds, records and products reviewed by The Intercept indicate.

The agencies purchased blacklisted hardware through a network of American
resellers that claimed the camera systems were in compliance with the sanc-
tions. Those claims in numerous cases had little apparent basis, according a
joint investigation with IPVM, a video surveillance industry research
publication.

The security sanctions originated in the 2019 iteration of Congress’s annual de-
fense policy and funding bill, known as the National Defense Authorization Act.
They barred Dahua and Hikvision, two of China’s leading manufacturers of se-
curity cameras, from selling their products to the federal government, citing
concerns that such sales could let the Chinese government remotely spy on fed-
eral facilities.

But public purchase records show that since the sanctions were put in place, the
Air Force, Army, Navy, Veterans Affairs, and the Office of the Secretary of De-
fense all purchased camera systems containing or consisting of hardware that
IPVM determined was in fact originally manufactured by Dahua or Hikvision
and sold under another brand. IPVM visually compared both hardware and soft-
ware of the camera systems and, in some cases, physical disassembled cameras.
Listings posted to GSA Advantage, a marketplace for federal vendors to sell their
wares to the government online, show that rebranded Dahua and Hikvision
cameras are still freely available for purchase under different brand names.

MOST READ
=. An American ISIS | The Rise and Fall of Le Banks Are
aah Fighter Describes ee the Ultimate Reversing Course
the Caliphate’s Doomsday Prepper on PPP Loans to
Final Days — and Sam Biddle Small Business
His Own Owners

Trevor Aaronson Bryce Covert
